Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed February 9, 2021. Applicant’s reply to the restriction/election requirement of February 5, 2021 has been entered. Claims 3-12, 16-19, and 21-24 have been amended; claims 25 and 26 have been canceled; and no claims have been newly added. Claims 1-24 are pending in the application. 
Priority
Applicant’s claim for the benefit of prior-filed WIPO International Application No. PCT/US2018/038232, filed June 19, 2018 under 35 U.S.C. 365(c), which claims the benefit of prior-filed U.S. Provisional Patent Application No. 62/519,511, filed June 14, 2017 under 35 USC 119(e), is acknowledged. 
However, it is noted that WIPO International Application No. PCT/US2018/38232 was filed more than 12 months after the filing date of U.S. Provisional Patent Application No. 62/519,511. Therefore, the said WIPO Application does not appear to be entitled to the benefit of the said earlier filed U.S. Provisional Patent Application. 
Hence, the effective filing date of the present application appears to be June 19, 2018. 
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10, is acknowledged. Applicant’s elections of i) “microwave energy” as the species of dielectric energy, ii) “cannabinoids” as the species of lipophilic active, iii) “starch” as the species of further iv) “tapioca starch” as the species of starch are all also acknowledged. The Examiner has determined that claims 1-4 and 6-10 read on the elected subject matter. 
The traversal is on the ground that “there has been no showing that it would be a serious burden to search and examine the three groups together”. 
This is not found persuasive for the following reasons:
1. It is noted that there are a total of six independent and distinct groups of inventions, not merely three. The identified groups lack unity a posteriori. 
2. There is a search burden for at least the reason that the identified groups have acquired a separate status in the art in view of their different classification. 
Accordingly, claims 5 and 11-24 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected subject matter, there being no allowable generic or linking claim. The restriction/election requirement is deemed proper, maintained, and is hereby made final. 
Applicant timely traversed the restriction (election) requirement in the reply filed on February 9, 2021. Claims 1-4 and 6-10 are under examination. 
Abstract
The abstract of the disclosure is objected to for the following reasons:
1. The phrase “Aspects described herein relate to” should be deleted.
2. The abstract should be a concise summary of the key technical aspects of the invention which are new to the art to which the invention pertains. If the invention pertains to a method, the abstract should summarize the key requisite active steps. 
improved” should be deleted.   
Correction is required.  See MPEP § 608.01(b).
Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,474,725, in view of Monteiro et al. (J Food Eng. 2015; 166: 276-284).
Applicant’s elected subject matter is directed to a method for making a cannabinoid-infused food product comprising contacting the food product with starch and an edible oil comprising a cannabinoid and long chain fatty acids, and dehydrating the food product with microwave energy under vacuum and stirring at a temperature of less than 70C; wherein the edible oil is “substantially free” of omega-6 fatty acids. 
Claims 1-8 of U.S. Patent No. 9,474,725 disclose a method for making a cannabinoid-infused food product comprising contacting the food product with a cannabinoid and a bioavailability enhancing agent, e.g. a protective colloid and/or an edible oil; and dehydrating the food product; wherein the bioavailability enhancing agent is “substantially free” of omega-6 fatty acids. 
Monteiro et al. disclose drying (i.e. dehydrating) fruits with microwave energy under vacuum and stirring at a temperature of 60C or less; wherein microwave drying is lower-cost, much faster and more flexible compared to freeze-drying; allows controlling the temperature and uniform food heating; and produces as good or better quality dried fruits compared to freeze-drying. 
Although the claims are not identical, they are not patentably distinct from each other because the disclosure of U.S. Patent No. 9,474,725 defines protective colloid as e.g. starch and edible oil as one such as e.g. coconut oil that contains long chain fatty acids. Moreover, in view of the teachings of Monteiro et al. one of ordinary skill I the art would thus be motivated to dehydrate the food product via microwave energy under vacuum and stirring at a temperature of 60C, rather than e.g. freeze-drying/lyophilizing, for the advantages disclosed therein, i.e. lower-cost, much faster and more flexible compared to freeze-drying; allows controlling the temperature and uniform food heating; and produces as good or better quality dried fruits compared to freeze-drying.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is indefinite for at least the following reasons:
1. Claim 7 is in improper Markush format, and thus one of ordinary skill in the art cannot definitively ascertain the metes and bounds of the claimed subject matter. Applicant is advised that a proper Markush claim has the general format “selected from the group consisting of A, B, C, D, E, and F”, not “selected from the group consisting of A, B, C, and D or E or F”. 
***Applicant is advised that to remedy this particular issue, the phrase “and processed starch obtained by treating a starch by an acid, heat, or enzyme” should be amended to read “acid-treated starch, heat-treated starch, and enzyme-treated starch”
2. Claim 7 stipulates in a wherein clause that “the starch” is selected from the group consisting of the recited elements, some of which are not starch or are not necessarily starch. For example, dextrin is not starch, octenylsuccinate ester is not starch, and e.g. acid-treated starch or enzyme-treated starch may not necessarily be starch. 
Claim 10 stipulates in a wherein clause that the edible oil “is substantially free” of omega-6 fatty acids. One of ordinary skill in the art cannot definitively ascertain the metes and bounds of “substantially free”, how “substantially free” differs from “free” and whether “substantially free” necessarily includes “free” (i.e. “substantially free” encompasses “free”) or necessarily excludes “free” (i.e. “substantially free” is necessarily different from and thus not “free”).  
Claim Rejections - 35 USC § 103 (I and II)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
I. Claims 1-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Anonymous (“AZ Marijuana” [online]; 2015), in view of Anonymous (“Hippocrates” [online]; 2014), and Monteiro et al. (J Food Eng. 2015; 166: 276-284).
I. Applicant Claims
Applicant’s elected subject matter is directed to a method for making a cannabinoid-infused food product comprising contacting the food product with an edible oil comprising a cannabinoid and long chain fatty acids, and dehydrating the food product with microwave energy under vacuum and stirring at a temperature of less than 70C; wherein the edible oil is “substantially free” of omega-6 fatty acids. 
I. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
AZ Marijuana discloses cannabinoid-infused dried pineapple edibles. 
Hippocrates discloses infusing edibles with coconut oil comprising cannabinoids (i.e. coconut oil is an edible oil that comprises long chain fatty acids such as e.g. myristic acid and is substantially free of omega-6 fatty acids); wherein coconut oil, being composed of 90% saturated fat, is able to bind and absorb more cannabinoids compared to other butters and oils and thus provides “the biggest bang for the buck” in terms of potency and nutrition, and coconut oil also has antibacterial properties and is stable at room temperature. 
et al. disclose drying (i.e. dehydrating) fruits with microwave energy under vacuum and stirring at a temperature of 60C or less; wherein microwave drying is lower-cost, much faster and more flexible compared to freeze-drying; allows controlling the temperature and uniform food heating; and produces as good or better quality dried fruits compared to freeze-drying. 
I. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
AZ Marijuana does not explicitly disclose that the cannabinoid is infused onto the edible with an oil containing long chain fatty acids, and that the edible is dried via microwave energy under vacuum. These deficiencies are cured by the teachings of Hippocrates and Monteiro et al. 
I. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of AZ Marijuana, Hippocrates, and Monteiro et al., outlined supra, to devise Applicant’s presently claimed method. 
AZ Marijuana discloses cannabinoid-infused dried (dehydrated) pineapple edibles. Since Hippocrates discloses that coconut oil (an edible oil that comprises long chain fatty acids such as e.g. myristic acid and is substantially free of omega-6 fatty acids), being composed of 90% saturated fat, is able to bind and absorb more cannabinoids compared to other butters and oils, and that infusing edibles with coconut oil comprising cannabinoids thus provides “the biggest bang for the buck” in terms of et al. disclose that drying (i.e. dehydrating) fruits with microwave energy under vacuum and stirring at a temperature of 60C or less is lower-cost, much faster and more flexible compared to freeze-drying; allows controlling the temperature and uniform food heating; and produces as good or better quality dried fruits compared to freeze-drying; one of ordinary skill in the art would thus be motivated to make a cannabinoid-infused dried edible by infusing the edible with coconut oil comprising cannabinoids, and to dry the cannabinoid-infused edible via microwave energy under vacuum and stirring at a temperature of 60C or less, with the reasonable expectation that the resulting method will produce a cannabinoid-infused dried edible that will be stable, provide “the biggest bang for the buck” in terms of cannabinoid absorption and potency, and made with uniform heating and at a lower-cost and much faster yet with as good or better quality compared to freeze-drying.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
II. Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Anonymous (“AZ Marijuana” [online]; 2015), in view of Anonymous (“Hippocrates” [online]; 2014), and Monteiro et al. (J Food Eng. 2015; 166: 276-284), and further in view of Franklin et al. (U.S. Patent Application Pub. No. 2016/0243177).
II. Applicant Claims
Applicant’s elected subject matter is directed to a method for making a cannabinoid-infused food product comprising contacting the food product with an edible oil comprising a cannabinoid and long chain fatty acids, contacting the food product with a starch (e.g. tapioca starch), and dehydrating the food product with microwave energy.
II. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
AZ Marijuana discloses cannabinoid-infused dried pineapple edibles. 
Hippocrates discloses infusing edibles with coconut oil comprising cannabinoids (i.e. coconut oil is an edible oil that comprises long chain fatty acids such as e.g. myristic acid and is substantially free of omega-6 fatty acids); wherein coconut oil, being composed of 90% saturated fat, is able to bind and absorb more cannabinoids compared to other butters and oils and thus provides “the biggest bang for the buck” in terms of potency and nutrition, and coconut oil also has antibacterial properties and is stable at room temperature. 
Monteiro et al. disclose drying (i.e. dehydrating) fruits with microwave energy under vacuum and stirring at a temperature of 60C or less; wherein microwave drying is lower-cost, much faster and more flexible compared to freeze-drying; allows controlling 
Franklin et al. disclose a method of making cannabinoid-infused edibles whereby cannabis oil is first mixed with and absorbed by a starch powder to produce a powdered cannabis oil, and the edible is then infused with the powdered cannabis oil; wherein the normally unpleasant odor and taste of cannabis oil (i.e. without the starch powder) is thus made odorless and tasteless when the powdered cannabis oil is added to edibles. 
II. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
AZ Marijuana does not explicitly disclose that the cannabinoid is infused onto the edible with an oil containing long chain fatty acids and with starch, and that the edible is dried via microwave energy under vacuum. These deficiencies are cured by the teachings of Hippocrates, Monteiro et al., and Franklin et al.
II. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of AZ Marijuana, Hippocrates, Monteiro et al., and Franklin et al., outlined supra, to devise Applicant’s presently claimed method. 
AZ Marijuana discloses cannabinoid-infused dried (dehydrated) pineapple edibles. Since Hippocrates discloses that coconut oil (an edible oil that comprises long chain fatty acids such as e.g. myristic acid and is substantially free of omega-6 fatty acids), being composed of 90% saturated fat, is able to bind and absorb more et al. disclose that drying (i.e. dehydrating) fruits with microwave energy under vacuum and stirring at a temperature of 60C or less is lower-cost, much faster and more flexible compared to freeze-drying; allows controlling the temperature and uniform food heating; and produces as good or better quality dried fruits compared to freeze-drying; and since Franklin et al. disclose that making cannabinoid-infused edibles by powdered cannabis oil  in which cannabis oil is first mixed with and absorbed by a starch powder renders the cannabis oil odorless and tasteless when added to edibles; one of ordinary skill in the art would thus be motivated to make a cannabinoid-infused dried edible by infusing the edible with starch powder containing cannabinoid-infused coconut oil, and to dry the cannabinoid-infused edible via microwave energy under vacuum and stirring at a temperature of 60C or less, with the reasonable expectation that the resulting method will produce a cannabinoid-infused dried edible that will be stable, with no unpleasant odor and taste resulting from the cannabis oil, provide “the biggest bang for the buck” in terms of cannabinoid absorption and potency, and made with uniform heating and at a lower-cost and much faster yet with as good or better quality compared to freeze-drying.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/DAVID BROWE/Primary Examiner, Art Unit 1617